Title: To George Washington from David Humphreys, 31 January 1794
From: Humphreys, David
To: Washington, George


          (Secret & Confidential)
          My Dear Sir.Lisbon Janry 31st
            1794
          Immediately after my return from Spain, I asked an audience of
            Mr Pinto the Secretary of State for foreign affairs for the purpose of learning
            decisively, whether the Truce between Portugal & Algiers was likely to be improved
            into a Peace, or not. Yesterday I waited upon him, and, with as
            much delicacy as I was master of endeavoured to give an opening for him to explain himself on the subject, which he did nearly to the following
            effect.
          He began by saying, that, with the candour he had always professed to me, he had no
            difficulty in explaining the whole rise & progress of the transactions between
            Portugal and Algiers to this time. That, although Portugal is not engaged at all in the
            war with France, yet it is obliged by Treaty to furnish Contingents to England &
            Spain on the occasion of their being attacked—this event having
            happened, Portugal found it convenient to be disembarrassed of her Enemy in the
            Mediterranean in order to withdraw her fleet from Gibralter & employ her ⟨m⟩arine
            force elsewhere, without augmenting the expences of Government; that therefore through
            the British Minister at this Court the British Consul at Algiers
            had been desired to sound the Regency on the subject of a Peace; that a consequent
            report having been made from Algiers that the Dey demanded four or five millions of
            Cruzadoes for a Peace (which being entirely contrary to the system of Portugal) the
            affair was given up; but that a short time afterwards, without any previous informations
            or instructions the said British Consul concluded a Truce on the part of Portugal for
            one year, even without the knowledge & contrary to the wishes of this Court; that,
            the affair being thus situated, different communications have been made, and that this
            Court has lately insisted upon a catagorical answer to the Alternative, either, that the
            Truce shall be annulled, or a Peace take Place upon perfectly equal terms, according to
            the original system of Portugal.
          Mr Pinto mentioned, that the following in substance are a part of the conditions
            peremptorily insisted upon by Portugal, viz., no money whatever shall be paid to the
            Government of Algiers for a Peace by way of tribute or presents; and, in case of a
            Peace, three months shall be allowed for Portugal to give information of it to all
            commercial nations with which it is connected before the fleet of Algiers shall be
            permitted to come into the Atlantic. Besides this, no vessels coming to or going from
            Portugal, or others within a certain limited distance from its coasts, shall ever be
            captured by the Corsairs: or in case of capture, shall be restored; the Captors paying
            the damages of detention.
          The Dey has also been informed, that until these terms shall be
            agreed upon, the Portuguese Government will use means to protect all vessels trading to
            that Kingdom.
          No one can hesitate to conclude that these terms (which are entirely comformable to
            what the same minister had formerly declared to me) will be rejected by the Dey. In
            which case, the Minister of State observed, it will be necessary for Portugal to
            maintain even a larger force than usual at Gibralter: because the Algerines being piqued
            at the conduct of Portugal would undoubtedly endeavour to seek revenge by force or
            surprize and possibly to find their way into the Atlantic at all events. He added that
            this would occasion a heavy expence to be borne by Portugal alone, while other nations
            (particularly the U.S. of America) were likely to benefit equally by it: since it would
            not only be to protect their commerce to Portugal, but even to some parts of Spain. At
            the same time he intimated, it would apparently be but just, that those nations which
            were benefitted by the measure, should by subsidy or in some way or another bear a part
            of the burden, as the Hanse Towns seemed well disposed to do. I replied, that I could
            say nothing, from authority, but that perhaps the events which had recently happened
            might tend to accelerate the period at which something of a marine must be created by
            the U.S., in which case the U.S. would doubtless be glad to
            co-operate with any Powers which might have the same enemy to combat, & the same
            objects in view; but that, in my judgment, the U.S. were rather in a natural state to be
            subsidized than to subsidy others, having more materials & men, than Money. He
            rejoined that, dropping the ideas of subsidy, it would undoubtedly be desirable for any
            Nations having a common enemy to act in concert. He expressed his opinion very
            unequivocally that the Truce would be broken off, though the Dey had hinted with much
            finesse, that the original demands would be greatly abated, and that he was seriously
            disposed to give a preference to Portugal over Holland & the U.S. of A.—both of
            which had at that moment proffered him immensely large sums of money for a Peace. Mr Pinto however finished by assuring me that Portugal would give
            no money at all (except for the redemption of its Subjects now Slaves in Algiers). He
            promised also that he would let me know the result as soon as the Messenger last
            dispatched to Algiers shall return.
          I thought it my duty to acquaint you with the substance of the conversation on the part of Mr Pinto, as nearly as I could comprehend & recollect
            it. You will perceive thereby that my original conjectures were not ill founded.
          I had already (while in Madrid) endeavored to sound some of the Ministers of the
            neutral Powers, which have been menaced by a rupture with Algiers; but I found them not
            ripe for any thing. I took likewise the Liberty (as private person merely) of submitting
            the enclosed three Quæries to the Minister of Genoa in Madrid. To the first & second
            he did not hesitate to answer in the affirmative. To the third he found himself
            incompetent to give any opinion, but said that he would take measures for gaining
              information.
          Having no time to lose before the sailing of the vessel which is to carry this
              letter, I hasten to subscribe myself, with offering my
            affectionate remembrances to all around you, My dear most respected Sir, Your most
            affectionate & most devoted Servant
          
            D. Humphreys.
          
        